DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This communication is in response to applicant's After Final response filed on 05/09/2022. Claims 1, 2, 7-10, and 21-26 are pending. Claims 3-6 and 11-20 have been cancelled. Claims 24-26 are newly added. Claims 1 and 7-10 have been amended.

Response to Arguments
Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and are persuasive. The rejection of 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter
Claims 1, 2, 7-10, and 21-26 are allowed.
The following is an examiner's statement of reasons for allowance:
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In regards to claims 1, 8-9 and 10, the prior art of record (Giladi et al. (US 2013/0290698 A1; hereinafter Giladi) in view of Kitahara et al. (US 2014/0331250 A1, cited by the applicant in the 04/25/2019 IDS; hereinafter Kitahara) further in view of Edwin Arturo Heredia (US 2003/0217369 A1; hereinafter Heredia)) does not disclose:

	“verify whether the second application is legitimate by: 
		extracting a first digest value corresponding to the second application, video data of the content being coded according to a predetermined coding method and the first digest value being included in a watermark inserted in a baseband frame included in an encrypted VCL-NAL (Video Coding Laver - Network Abstraction Laver) unit; 
		generating a second digest value corresponding to the second application; and 
		comparing the first digest value with the second digest value” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Giladi teaches “Dynamic Adaptive Streaming over Hypertext Transfer Protocol” ([0002-0003]). Similarly, Kitahara teaches “application control event” ([0005] and [0012]) and Heredia teaches “application-specific type control event” ([0080-0081]). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497